Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 1 of 11 Pageid#: 439




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 MICHAEL JOSEPH FORMICA,                      )
     Petitioner,                              )        Civil Case No.: 7:19cv00039
                                              )
 v.                                           )        MEMORANDUM OPINION
                                              )
 HAROLD W. CLARKE,                            )        By: Michael F. Urbanski
     Respondent.                              )        Chief United States District Judge

        Petitioner Michael Joseph Formica, a Virginia inmate proceeding pro se, originally

 filed this action as a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,

 challenging his 2014 convictions in Greene County Circuit Court for twenty-three counts of

 violating a protective order. After review of the state court records, the court granted

 respondent’s motion to dismiss on the grounds that the § 2254 petition was untimely filed.

 Formica v. Clarke, No. 7:19CV00039, 2020 WL 355219 (W.D. Va. Jan. 21, 2020). Formica

 has now filed, pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, a motion to

 amend or alter the findings of fact, an amended motion to amend or alter the findings of

 fact, a motion for a new trial (apparently pursuant to Rule 59(a) of the Federal Rules of Civil

 Procedure), and a motion to expand the record by leave of court pursuant to Habeas Rule 7

 with a request for discovery pursuant to Habeas Rule 6. For the reasons set forth below,

 each of these motions shall be denied.

                                                  I.

        In support of his Rule 59(e) motion, Formica alleges that the district court erred in

 finding his petition untimely and erred in refusing to grant the petitioner equitable tolling to

 prevent manifest injustice. In support of the motion, Formica recites the litigation
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 2 of 11 Pageid#: 440




 background and timetable that were already part of the record at the time of the initial

 decision on the § 2254 petition, including the filing of the late appeal from his state habeas

 petition to the Supreme Court of Virginia and his subsequently dismissed petition for a writ

 of certiorari to the United States Supreme Court.1 Formica then reasserts the grievances

 raised in his § 2254 petition, apparently as his reasons for insisting that equitable tolling is

 necessary to prevent manifest injustice.

          A motion to alter or amend a judgment under Rule 59(e) is not intended as a means

 for a dissatisfied litigant to reargue “the very issues that the court has previously decided.”

 Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007). Rather, such a motion may be granted

 only in three situations:

                   (1) [T]o accommodate an intervening change in controlling law;
                   (2) to account for new evidence not available [previously]; or (3)
                   to correct a clear error of law or prevent manifest injustice.

 Id. There has been no change in the controlling law since the court’s initial opinion finding

 his petition untimely, nor has he introduced any evidence not previously available to support

 his objection to the court’s finding of untimeliness. What he argues is his belief about what

 witnesses might say, if he got to ask them whatever questions he wanted to ask on cross-

 examination, and what evidence police files might contain if he were allowed to look at

 them. That is not new evidence; it is simply rehashing his initial grievances about the trial.




           1 The amended motion to amend or alter the findings of fact is identical to the first motion, except that copies

 of his pleadings requesting extensions from the United States Supreme Court are attached. The court has already
 accepted that these motions were filed with the Court. Those requests for extension are irrelevant to the issues, as
 explained more fully in this opinion. The discussion of the Rule 59(e) motion in this section applies to both the original
 and the amended motions.

                                                             2
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 3 of 11 Pageid#: 441




 A. Timeliness

        Formica contends that this court erred in finding his petition untimely because (1) the

 Supreme Court of Virginia wrongly determined that his notice of appeal from the circuit

 court’s denial of habeas was not timely filed, and (2) he had requested extensions from the

 United States Supreme Court because of his health. These same assertions were made in his

 original § 2254 petition, and they still do not render his federal petition timely in this court.

        The statute of limitations for filing a federal habeas petition is one year; as relevant to

 this case, the one-year limitations period starts on the date the judgment of conviction

 becomes final “by the conclusion of direct review or the expiration of the time for seeking

 such review.” 28 U.S.C. § 2244(d)(1)(A). Direct review includes a petition for a writ of

 certiorari in the United States Supreme Court, if the defendant so chooses. Clay v. United

 States, 537 U.S. 522, 527–28 (2003). As discussed in the court’s prior opinion, Formica did

 not petition the Supreme Court during his direct appeals, and his state conviction became

 final on January 17, 2017, the expiration of the time for requesting certiorari. The one-year

 statute of limitations for filing his federal habeas claims began to run on that date. Had

 there been no further proceedings in the state court, his federal habeas petition would have

 been due on or before January 17, 2018.

        To encourage litigants to fully exhaust their claims in state court, the statute has a

 tolling provision which stops the clock from running while a properly filed state habeas

 petition is pending. Harris v. Hutchinson, 209 F.3d 325, 327 (4th Cir. 2000) (citing 28

 U.S.C. § 2244(d)). Whether such a state proceeding has been properly filed and whether it is




                                                  3
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 4 of 11 Pageid#: 442




 pending depends on state rules and laws, so long as the state rule is consistently and strictly

 enforced by the state court. Pace v. Diguglielmo, 544 U.S. 408, 414 (2005).

           There is no dispute that Formica properly filed his state habeas petition on July 27,

 2017. At that time, 191 days had elapsed, leaving 174 days left of the 365-day statute of

 limitations. So long as the state habeas remained pending, the statute was tolled. A matter is

 “pending” in the state court so long as it has not been completed. Carey v. Saffold, 536 U.S.

 214, 220 (2002). The time between a judgment in one court and filing an appeal in the next

 court continues to toll the federal habeas statute of limitations “provided that the filing of

 the notice of appeal is timely under state law.” Evans v. Chavis, 546 U.S. 189, 191 (2006). If

 the appeal is not timely filed, the appellate court has no jurisdiction, and the case is ended.

 Wellmore Coal Corp. v. Harman Mining Corp., 568 S.E.2d 671, 672, 264 Va. 279, 282

 (2002).

           State law determines whether the state appeal is timely, and a federal court on habeas

 review must defer to the state’s interpretation of its own law. Pace, 544 U.S. at 414; Carey,

 536 U.S. at 226. The Supreme Court of Virginia specifically held that Formica’s notice of

 appeal was untimely. “It is not the province of a federal habeas court to reexamine state-

 court determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68

 (1991). In other words, the state found the appeal untimely, and the federal court is not

 allowed to make a different decision on that state law issue. 2 The only proper inquiry for the



          2 Even if the timeliness of the state habeas were an issue that federal courts could review on habeas, the court

 would be compelled to reject Formica’s argument that he had timely placed his notice in the prison mail on November
 7, 2017. Rule 3A:25 of the Rules of the Supreme Court of Virginia specifies three ways in which an inmate may establish
 when his pleading is deposited into the institutional mail: An official stamp of the institution, an official postmark, or a
 notarized statement signed by an official of the institution. The only evidence in compliance with that rule was the

                                                              4
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 5 of 11 Pageid#: 443




 federal court is whether the state rule is consistently and strictly enforced, thereby

 constituting an independent and adequate ground for the state’s denial of relief; the Fourth

 Circuit Court of Appeals has long recognized that Virginia’s thirty-day limit for filing a

 notice of appeal is a consistently and strictly enforced rule, constituting an independent and

 adequate ground for denying relief. Wise v. Williams, 982 F.2d 142, 143–44 (4th Cir. 1992).

 Thus, the state habeas ended on November 7, 2017, the last date on which Formica could

 have appealed to a higher state court. The federal court must interpret the federal tolling

 statute as written and in accord with prior decisions of the Supreme Court. That means the

 court must defer to the state court determination of when Formica’s state habeas was no

 longer pending in state court.

          Unlike determining when direct review ends, determining when state postconviction

 review is complete for purposes of the tolling statute is governed by a different standard, and

 the time for seeking certiorari in the United States Supreme Court is not included in the

 tolling provision. Lawrence v. Florida, 549 U.S. 327, 332 (2007). Therefore, the statute of

 limitations began running again on November 8, 2017, as explained in the previous opinion.

 What happened during Formica’s efforts to petition the Supreme Court after the state

 habeas proceedings has no bearing on the timeliness of his federal habeas petition. If the

 Court had accepted the petition and docketed the case for argument, the federal habeas

 statute of limitations would still have been running until the remaining 174 days passed,

 expiring on May 1, 2018. That is the date by which Formica should have filed his federal




 statement of the prison official that the notice was delivered to the prison mail on November 8, 2017. The state court’s
 factual and legal determinations on this issue were clearly reasonable.

                                                            5
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 6 of 11 Pageid#: 444




 habeas petition in this court to be timely under the statute, but he did not mail his petition

 until January 10, 2019, making it untimely.

 B. Equitable Tolling

        In challenging the court’s refusal to equitably toll the statute of limitations for an

 additional 252 days beyond the expiration of the statutory limit, Formica alleges that he

 requested an evidentiary hearing on the timeliness issue. He is incorrect. His first motion

 for an evidentiary hearing, filed May 1, 2019, requested a hearing to develop the record he

 was not allowed to develop in state court to support his substantive habeas claims on the

 following four issues: (1) whether “fraudulent” advice of his attorney compromised

 petitioner’s ability to make a knowing and intelligent decision on proceeding pro se in his

 trial; (2) whether the trial judge was biased against him; (3) whether standby counsel’s refusal

 to assist pre-trial and during trial violated petitioner’s right to due process; and (4) whether

 petitioner knowingly attempted to bypass procedural rules. His amended motion for an

 evidentiary hearing, filed May 28, 2019, added one additional issue: Whether the Virginia

 Supreme Court unfairly dismissed his state habeas appeal. As discussed in the previous

 section, the state court’s interpretation of its own procedural and timeliness rules is a matter

 of state law, not cognizable on federal habeas review. Although the state court’s decision on

 that issue affects the timing requirements for a federal habeas petition, the two issues are

 different, with each issue decided by different tribunals. A federal evidentiary hearing on

 whether the state court correctly decided the state law issue would have been outside the

 scope of a proper habeas review.




                                                 6
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 7 of 11 Pageid#: 445




        On January 18, 2019, the federal court entered an order conditionally filing Formica’s

 petition, assessing a filing fee, and giving Formica fourteen days to provide additional

 argument or evidence regarding the timeliness of his petition, which appeared to be

 untimely. Formica provided the filing fee promptly, but nothing about the timeliness issue

 until May 20, 2019, when he filed an objection to the respondent’s claim of untimeliness.

 The objection listed the same procedural and medical history included in the current Rule

 59(e) motion, except that some dates differed by one or two days. The detailed discussion of

 timeliness in the prior section explains why this court is bound by the state’s decision that

 the notice of appeal was untimely in that case and why the procedures in the United States

 Supreme Court are irrelevant in calculating the statutory due date of Formica’s federal

 habeas petition, though these factors could have some bearing on equitable tolling.

        In the court’s original opinion in this habeas case, the court considered the effect of

 equitable tolling to put Formica where he would have been if the Supreme Court of Virginia

 had issued opinions on the merits on March 19 and May 2, 2018, rather than a dismissal for

 untimeliness. Had this court equitably tolled the limitation to that later date, May 2,

 removing any adverse effect of the state court’s strict procedural rule, Formica’s § 2254

 petition would still have been untimely by nearly three months. Equity is not served by

 allowing a filing significantly later than warranted by the circumstances giving rise to the

 delay. Accepting that Formica received late notice of the circuit court’s habeas decision, and

 that the state court took more than four months to dismiss the appeal as untimely, there is

 no reason to toll the federal habeas statute of limitations later than the second decision of

 the state court, denying his motion for reconsideration. This argument is supported by the


                                                 7
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 8 of 11 Pageid#: 446




 fact that Formica still had time to file his federal petition after the March 19, 2018, opinion

 without the need for equitable tolling. He could have filed his petition by May 1, 2018 and

 been within the statute of limitations. If, despite sufficient time for Formica to file a timely

 petition after March 19, the court equitably tolled the statute until the opinion of March 19,

 2018, starting the 174 days left from that date, equity would justify accepting his petition

 before September 10, 2018.

        Equitable tolling is permitted only if a petitioner has pursued his rights diligently and

 some extraordinary circumstance beyond his control prevented him from filing on time.

 Holland v. Florida, 560 U.S. 631, 636, 649 (2010). There were no extraordinary

 circumstances here, only Formica’s misunderstanding of the statute of limitations and how

 the tolling provision worked. The Fourth Circuit Court of Appeals has rejected a pro se

 prisoner’s ignorance of the law as grounds for equitable tolling. United States v. Sosa, 364

 S.E.3d 507, 512 (4th Cir. 2004). Likewise, the court held that “misconception about the

 operation of the statute of limitations is neither extraordinary nor a circumstance” beyond

 the petitioner’s control. Id. This misunderstanding of the law led Formica to pursue

 reconsideration in the Supreme Court of Virginia, followed by certiorari in the United States

 Supreme Court, rather than filing his federal habeas claim. Had he been diligent, he would

 have filed his federal petition as soon as he received the opinion on March 19, 2018, and if

 he still wished to pursue reconsideration and certiorari, he could have requested a stay in the

 federal court, as he did in January 2019 when he was still awaiting a decision on his petition

 for a writ of certiorari. Accordingly, Formica has not met the preconditions for application

 of equitable tolling.


                                                 8
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 9 of 11 Pageid#: 447




 C. Actual Innocence

        In his Rule 59(e) motion, for the first time, Formica attempts to raise a Schlup claim

 of actual innocence to avoid the statute of limitations. This argument fails because Formica

 has not met the first requirement of such a claim: introduction of new evidence that was not

 available to the defendant at the time of trial. A claim of actual innocence requires a

 petitioner to come forward with “new reliable evidence—whether it be exculpatory scientific

 evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

 presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995) (emphasis added). Only after

 new, reliable evidence is offered does the court weigh all the evidence, including the new

 evidence, to determine if a reasonable juror, more likely than not, would find reasonable

 doubt. House v. Bell, 547 U.S. 518, 538 (2006). That is the “actual innocence gateway.”

 After the petitioner has introduced new evidence and the court has considered all of the

 evidence in light of the new evidence, then found this likelihood that a jury would not

 convict, only then can a federal habeas court consider the constitutional challenges raised in

 an untimely habeas petition. Id.

        Formica attempts to turn this gateway backwards by theorizing that he can find

 evidence of his actual innocence if only he can have discovery of the investigative files and a

 hearing. Such a procedure is contrary to the narrow exception intended by the Court; every

 convicted person would claim that the investigating officer lied and that the official police

 records would prove it, if only they could get the records. That would tremendously

 increase the burden on judicial resources and threaten the principles of finality and comity




                                                9
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 10 of 11 Pageid#: 448




  that the Supreme Court intended to protect. Schlup, 513 U.S. at 324. Thus, Formica has

  failed to present a valid gateway claim of actual innocence.

         Because Formica’s petition was untimely under the statute and neither equitable

  tolling nor the actual innocence gateway applies, his Rule 59(e) motion will be denied.

                                                  II.

         Formica’s motion for a new trial is, essentially, a successive habeas claim, seeking to

  relitigate the issues raised in his original § 2254 petition. Any filing that seeks relief from a

  state court’s judgment of conviction is an application for habeas corpus relief. Gonzalez v.

  Crosby, 545 U.S. 524, 530 (2005). Because the court has already ruled on Formica’s habeas

  petition, he cannot file a second or subsequent habeas without prior authorization from the

  Fourth Circuit Court of Appeals. 28 U.S.C. § 2244(b)(3). Further, the issues raised are the

  same as those raised in the prior habeas petition and cannot be relitigated in a new

  application. 28 U.S.C. § 2244(b)(1). Accordingly, the court will dismiss this motion.

                                                  III.

         Under its language, Rule 7 permits expansion of the record “[i]f the petition is not

  dismissed.” The court dismissed Formica’s habeas petition, and accordingly, his motion to

  expand the record is both untimely and unsupported by the Rules Governing Section 2254

  Cases (hereafter, Habeas Rules).

         Likewise, Rule 6 of the Habeas Rules requires a party requesting discovery to show

  good cause. A habeas petitioner is not entitled to discovery as a matter of right. Good cause

  must include “specific allegations suggesting that the petitioner will be able to demonstrate

  that he is entitled to habeas corpus relief.” Stephens v. Branker, 570 F.3d 198, 213 (4th Cir.


                                                  10
Case 7:19-cv-00039-MFU-RSB Document 58 Filed 07/08/20 Page 11 of 11 Pageid#: 449




  2009). “Speculation that additional information may exist” is not sufficient. Id. Formica’s

  request does not meet the standard. In any event, because his petition has been dismissed as

  untimely, discovery is not appropriate and will be denied.

                                               IV.

         Based on the foregoing, the court will dismiss Formica’s motion to amend or alter the

  findings of fact, amended motion to amend or alter the findings of fact, motion for a new

  trial, and motion to expand the record by leave of court pursuant to Habeas Rule 7 with

  request for discovery pursuant to Habeas Rule 6.

  ENTER: This 6th day of July, 2020.
                                                                          Mike Urbanski
                                                                          cn=Mike Urbanski, o=US Courts,
                                                                          ou=Western District of Virginia,
                                                                          email=mikeu@vawd.uscourts.gov, c=US
                                                                          2020.07.06 17:54:49 -04'00'
                                                     _________________________________
                                                     Chief United States District Judge




                                                11
